Per Curiam:
Although we are of the opinion that the referee had no improper motives or purpose in his action, it is apparent that it was so indiscreet as to require the setting aside of the report and the appointment of a new referee. The order should, therefore-, be reversed, with ten dollars costs and disbursements, and the action remitted to the court below for the appointment of a new referee. Present—Van Brunt, P. J., Ingra*612ham, McLaughlin, Hatch and Laughlin, JJ. 'Ingraham, J., not voting.